Exhibit 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL RELEASES
 
This SETTLEMENT AGREEMENT AND MUTUAL RELEASES ("Agreement") is made and entered
into, as of the date on which it is fully executed, as indicated by the
signatures below, by and among the Stilwell Group (as defined below), Spencer L.
Schneider, an individual, First Financial Northwest, Inc., a Washington
corporation (the "Company"), Raymond J. Riley, an individual, Carl T. Hagberg
and Associates, a sole proprietorship registered in New Jersey, and Victor
Karpiak, an individual (collectively, "the parties" and each a "party").
 
RECITALS
 
WHEREAS, the Company is the parent holding company of First Savings Bank
Northwest (the "Bank"), a Washington chartered stock savings bank which is
located in Renton, Washington, and of First Financial Diversified Corporation
("Diversified"), a Washington corporation;
 
WHEREAS, Victor Karpiak is President, Chief Executive Officer and Chairman of
the Board of Directors of the Company (the "Board"); Executive Chairman and
Chairman of the Board of Directors and, until his resignation on or about
September 17, 2012, was President and Chief Executive Officer of the Bank; and
President, Chief Executive Officer and Chairman of the Board of Directors of
Diversified;
 
WHEREAS, the "Stilwell Group" consists of Joseph Stilwell, an individual whose
business address is 111 Broadway, 12th Floor, New York, NY 10006, and the
following Delaware limited partnerships and Delaware limited liability
companies:
 
·  
Stilwell Value Partners II, L.P.;

·  
Stilwell Value Partners V, L.P.;

·  
Stilwell Value Partners VI, L.P.;

·  
Stilwell Value Partners VII, L.P.;

·  
Stilwell Partners, L.P.;

·  
Stilwell Associates, L.P.;

·  
Stilwell Associates Insurance Fund of the S.A.L.I. Multi-Series Fund, L.P.;

·  
Stilwell Value LLC; and

·  
Stilwell Advisers LLC.

 
WHEREAS, members of the Stilwell Group are, and have been, the beneficial owners
of a substantial number of shares of the common stock of the Company, together
and in the aggregate owning approximately 9.41 percent of the Company's common
stock ("Common Stock");
 
WHEREAS, Spencer L. Schneider is, inter alia, an attorney who represents the
Stilwell Group;
 
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on March 29, 2012, the Stilwell Group announced its intention to
nominate Mr. Schneider to stand as a candidate at the election of directors to
be held at the Company's 2012 Annual Meeting;
 
WHEREAS, the Company's 2012 Annual Meeting was scheduled for May 24, 2012 in
Renton, Washington, and at that meeting three of the Company's eight directors,
including Mr. Karpiak, were to stand for election for three year terms;
 
WHEREAS, the Stilwell Group on April 9, 2012, and the Company, on April 11,
2012, filed definitive Proxy Statements soliciting proxies from the Company's
shareholders; the Company sought proxies to vote for its slate of three director
candidates, including Mr. Karpiak; and the Stilwell Group sought proxies to vote
for Mr. Schneider and two of the Company's candidates, but not Mr. Karpiak;
 
WHEREAS, on May 24, 2012, the 2012 Annual Meeting was held with Raymond J. Riley
of Carl T. Hagberg and Associates serving as the Independent Inspector of
Election (the "Inspector");
 
WHEREAS, at and after the 2012 Annual Meeting certain disputes arose concerning
the counting of votes in the director election;
 
WHEREAS, on May 29, 2012, the Inspector issued his Final Report in which he
concluded, among other things, that Mr. Karpiak received more votes than Mr.
Schneider in the director election;
 
WHEREAS, on June 7, 2012, Stilwell Value Partners II, L.P.; Stilwell Value
Partners V, L.P.; Stilwell Value Partners VI, L.P.; Stilwell Value Partners VII,
L.P.; Stilwell Partners, L.P., Stilwell Associates, L.P.; Stilwell Associates
Insurance Fund of the S.A.L.I. Multi-Series Fund, L.P.; and Mr. Schneider
(collectively, "Plaintiffs") filed a Complaint and Information in the Superior
Court of Washington in and for King County (No. 12-2-20022-0 KNT) (the
"Litigation") against the Company, Mr. Karpiak and the Inspector (collectively,
"Defendants"), and Defendants have denied all of Plaintiffs' claims;
 
WHEREAS, there have been extensive motion practice and discovery in the
Litigation;
 
WHEREAS, the Court presiding over the Litigation has scheduled an expedited
trial for Friday, January 11, 2013 and Friday, January 18, 2013;
 
WHEREAS, on August 10, 2012, the Company, the Bank and Diversified entered into
a Transition Agreement with Mr. Karpiak pursuant to which Mr. Karpiak retired as
President and Chief Executive Officer of the Bank as of September 17, 2012, but
continues to be an employee of the Bank (as well as President, Chief Executive
Officer and Chairman of the Board of Directors of the Company and of
Diversified) until his planned retirement date in April 2014;
 
WHEREAS, on November 20, 2012, the Stilwell Group served a demand on the Board
to prosecute an action against certain of the Company's agents relating to
certain matters pertaining to the 2012 Annual Meeting (the "Demand"); and
 
 
 
2

--------------------------------------------------------------------------------

 
 
WHEREAS, while each of the parties remains convinced of the merits of its or his
position in the Litigation, each has respectively determined that it is in its
or his best interests to settle the Litigation on the terms set forth herein
solely to avoid the burden, inconvenience, expense, risk and distraction of
further litigation.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
covenants and agreements of the parties contained herein, and for other good and
valuable consideration, the receipt and legal sufficiency of which the parties
hereby acknowledge, the parties hereto, intending to be legally bound, agree as
follows:
 
TERMS
 
ARTICLE 1 — BOARD OF DIRECTORS
 
1.1  
Appointment of Mr. Schneider as a Company Director Through
the 2013 Annual Meeting

 
      (a)           No later than five business days after the execution of this
Agreement by all parties, the Board shall vote to increase the size of the Board
by one (1) director to a total of nine (9) directors and to appoint Mr.
Schneider to fill that new position and to serve as a director of the Company
until the later of the date of the Annual Meeting of Shareholders of the Company
in 2013 (the "2013 Annual Meeting") or the date on which his successor should be
elected and qualified, the effectiveness of such appointment and Board votes to
be subject only to:  (i) if necessary, Mr. Schneider receiving all approvals by
state and federal regulatory agencies (specifically, the Washington Department
of Financial Institutions, the Federal Deposit Insurance Corporation and the
Federal Reserve Bank of San Francisco, or their successors) necessary for him to
serve as a director of the Company and of the Bank, and (ii) Mr. Schneider and
the Stilwell Group fully complying with their obligations under this Agreement.
 
(b)           No later than fifteen business days after the execution of this
Agreement by all parties, if required by the applicable regulators, Mr.
Schneider shall submit all required applications, or, if permitted, updates to
previous applications, to the Washington Department of Financial Institutions,
the Federal Deposit Insurance Corporation and the Federal Reserve Bank of San
Francisco, or their successors, for regulatory approval of Mr. Schneider to
serve in the positions set forth in Sections 1.1(a), 1.1(c) and 1.2 of this
Agreement.  The Company and its agents shall act in good faith with regard to
all matters concerning Mr. Schneider's regulatory approval applications and
shall fully cooperate with and support Mr. Schneider in his effort to obtain
such regulatory approval, by:  (i) submitting an Interagency Notice of Change in
Director or Senior Executive Officer form in support of Mr. Schneider's
application in which the Company affirmatively states that it consents to Mr.
Schneider's appointment to the Board and to the board of the Bank; (ii)
providing information that Mr. Schneider is not able independently to obtain
from other sources and that is necessary to assist Mr. Schneider in completing
his application(s) for regulatory approval; (iii) taking all actions reasonably
necessary to respond to any and all inquiries from regulatory agencies to the
effect that the Company's position is that the resolution of the Litigation,
including the appointment of Mr. Schneider to the Board and to the board of the
Bank, is in the best interests of the Company; and (iv) not making any
disparaging
 
 
 
3

--------------------------------------------------------------------------------

 
comments to the regulators regarding Mr. Schneider and withdrawing any previous
objections to Mr. Schneider's appointment to such boards.
 
(c)           Within one business day following receipt of notice that Mr.
Schneider has received all required regulatory approvals, if any, for him to
serve as a director of the Company, the Company shall notify Mr. Schneider that
his appointment to the Board is effective, and that he may immediately commence
to serve as a director of the Company, with a term of appointment lasting
through the date of the 2013 Annual Meeting.  Immediately upon Mr. Schneider
commencing his service as a director of the Company, the Company will take all
steps necessary to appoint Mr. Schneider for the entirety of his term as a
member of both (i) the Board's Nominating and Corporate Governance Committee and
Compensation Committee, and (ii) the boards of directors of each of the Bank and
Diversified.
 
(d)           The Company, Mr. Schneider and all members of the Stilwell Group
(including Joseph Stilwell in his individual capacity) shall enter into a
Non-Disclosure Agreement, substantially in the form attached as Exhibit A
hereto, which shall remain in force through Mr. Schneider's tenure on the Board.
 
1.2  
Nomination of Mr. Schneider as a Director Candidate for
the 2013 Annual Meeting

 



(a)           The Company agrees that, consistent with the customary timing of
its annual meetings, the 2013 Annual Meeting will not be held prior to May 1,
2013.  The Company and its Board shall nominate and support Mr. Schneider for
election as a director at the 2013 Annual Meeting for a three (3) year term,
including but not limited to preparing, filing with the Securities and Exchange
Commission and disseminating to the Company's shareholders proxy soliciting
materials in substantially the same form and using substantially the same
solicitation efforts in support of Mr. Schneider's candidacy as the Company uses
for its other director candidates to be nominated at the 2013 Annual
Meeting.  The Company's proxy holders shall vote in favor of Mr. Schneider's
election all proxies received in response to these solicitation efforts that
direct the proxy holders to cast votes in favor of Mr. Schneider's election as a
director at the 2013 Annual Meeting.
 
(b)           The Company and Board shall also appoint Mr. Schneider, upon his
election and for the entirety of his three-year elected term as a Board
director, as a member of (i) the Board's Nominating and Corporate Governance
Committee and Compensation Committee and (ii) the boards of the Bank and
Diversified; moreover, in the event that Mr. Schneider dies or becomes
incapacitated or is unable or unwilling to serve as a director (or ceases to
represent the Stilwell Group as an attorney) during the period of time he is to
serve as a director under Sections 1.1 and 1.2 hereof, the Company and the
Stilwell Group shall take all reasonable actions to immediately replace Mr.
Schneider for the periods he would have served on the Board under Sections 1.1
and 1.2 with another individual designated by the Stilwell Group and approved by
the Company, which approval shall only be withheld in good faith, subject to
such regulatory approvals as may be required at that time.
 
 
 
4

--------------------------------------------------------------------------------

 
 
1.3  
Victor Karpiak

 
Mr. Karpiak agrees to resign as Chairman of the Board immediately after Mr.
Schneider joins the Board.  Following his resignation as Chairman, Mr. Karpiak
will remain a member of the Board until September 1, 2013, at which time Mr.
Karpiak shall resign as a member of the Board and thereupon cease all service on
the Board.  No later than the Annual Meeting of Shareholders of the Company in
2014, Mr. Karpiak shall resign as a member of the Bank and Diversified boards,
and shall thereafter cease all service on the Bank and Diversified boards.  To
the extent the Transition Agreement is inconsistent with this Agreement, the
Transition Agreement will be amended to make the two agreements
consistent.  Except as set forth in this Section 1.3, all terms of the
Transition Agreement shall remain in full force and effect and may not be
altered except as set forth in the Transition Agreement.
 
1.4           Stilwell Group
 
Provided that the Effective Date occurs and the Company complies with its
obligations under Section 1.2 of this Agreement to nominate Mr. Schneider and
support Mr. Schneider's nomination at the 2013 Annual Meeting and that he is
elected as a director, the Stilwell Group and Mr. Schneider agree and covenant
that in connection with the 2013, 2014 and 2015 Annual Meetings of the Company
they shall not:
 
(a)        
provide a notice to the Company that they intend to nominate, or nominate, any
person for election as director; or

 
(b)        
directly or indirectly solicit proxies or participate in the solicitation of
proxies for any person to be elected to the Board that has not been nominated by
the Company's Board; or

 
(c)        
join with or assist any person or entity, directly or indirectly, in opposing,
or make any statement in opposition to, any director nomination submitted by the
Company's Board to a vote of the Company's shareholders.

 
The Stilwell Group and each of its members, and Mr. Schneider, further agree and
covenant that at the 2013, 2014 and 2015 Annual Meetings of the Company, they
will vote all Common Stock that they own, either as registered shareholders or
beneficially, in support of director candidates nominated by the Company.
 
Nothing in this Section 1.4 shall in any way prevent the Stilwell Group from
soliciting proxies or consents, or participating in any such solicitations, with
respect to any matter other than the election of directors at the 2013, 2014 and
2015 Annual Meetings, or restrict the Stilwell Group's ability to vote its
shares, either in person or by proxy, on any matters other than the election of
directors at the 2013, 2014 and 2015 Annual Meetings.
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 2 — RESOLUTION OF LITIGATION
 
2.1
Joint Motions for Stay and Dismissal and for Dismissal with Prejudice of Mr.
Riley

 
(a)           No later than three court days following the execution of this
Agreement by all parties, counsel for the parties shall cause to be filed in the
Litigation a joint motion to stay the Litigation, and all proceedings or
deadlines therein, until the Effective Date (defined in Article 5 below) has or
has not occurred.  The parties further agree that during the pendency of the
stay they will not take any other action that would be barred if the releases
set forth in Article 4 had already been in effect.
 
(b)           Immediately upon occurrence of the Effective Date, the parties
shall file a stipulated joint dismissal with prejudice of the Litigation, in the
form attached hereto as Exhibit B.
 
(c)           The joint motion to stay referred to in this Section 2.1 shall not
apply to the claims against defendant Raymond J. Riley.  Subject to the Court's
approval, all claims against Mr. Riley shall be dismissed with prejudice
pursuant to a Stipulation and Order for Dismissal of Defendant Raymond J. Riley
With Prejudice ("Riley Stipulation") that counsel for the parties shall file at
the same time that they file the joint motion to stay the Litigation.  The Riley
Stipulation shall be in the form set forth in Exhibit C.  The Company and Mr.
Karpiak shall not assert in the Litigation that the dismissal of Mr. Riley
pursuant to the Riley Stipulation in any way has any effect on either the claims
against them or the relief available against them in the Litigation.
 
2.2         Demand Withdrawal
 
Upon the execution of this Agreement by all parties, the Stilwell Group shall be
deemed to have consented to the Board staying its consideration of the Demand
until after the Effective Date has or has not occurred.  Upon the Effective
Date, the Demand shall be deemed withdrawn and of no further force or
effect.  If the Effective Date does not occur, then the Board shall treat the
Demand as if the time for responding to it was tolled during the stay of the
Litigation.  Under no circumstances shall the Stilwell Group or Mr. Schneider
contend that the Board should have acted on the Demand during the stay of the
Litigation.
 
ARTICLE 3 — PAYMENT
3.1         Proxy expense reimbursement
 
No later than five business days after the Effective Date, the Stilwell Group
shall:  (i) document in writing and provide to the Company, with copies of
supporting invoices and/or receipts, all expenses that it incurred up through
and including May 24, 2012 in connection with the 2012 Annual Meeting and the
2012 contest for election of directors and that it either has paid or is
obligated to pay (that is, if any incurred expenses have been forgiven, then
they do not qualify for reimbursement); and (ii) identify in writing an entity
to which the Company shall make a payment in partial reimbursement of such
documented expenses (together, the "Reimbursement Expense
Information").  Reimbursement Expense Information shall be
 
 
 
6

--------------------------------------------------------------------------------

 
designated and maintained as confidential by all recipients thereof and shall
not be used for any purpose other than the reimbursement of proxy expenses
pursuant to this Section 3.1.  Nothing herein shall require the Stilwell Group
to provide any documentation showing that said expenses were reasonable or
necessary.  No later than 10 (ten) business days following the later of the
Effective Date or receipt of the Reimbursement Expense Information, the Company
shall pay or cause to be paid to the entity identified by the Stilwell Group all
expenses documented in the Reimbursement Expense Information up to the amount of
two hundred thousand dollars ($200,000.00) (the "Reimbursement Payment").  The
Reimbursement Payment shall be made in a manner (check or wire transfer) to be
agreed by the Company and the Stilwell Group.
 
ARTICLE 4 — RELEASES
 
4.1  
Release by Mr. Riley, Carl T. Hagberg and Associates,
Mr. Karpiak and the Company

 



As of the Effective Date, Mr. Riley and Mr. Karpiak, each on behalf of himself
and his agents, heirs, executors, administrators, assigns and marital community,
and Carl T. Hagberg and Associates and the Company, on behalf of themselves and
their past, present and future agents, predecessors, successors, assigns,
subsidiaries, affiliates, principals, parents, officers, directors, owners,
shareholders solely in their capacity as shareholders, members, representatives,
employees, insurers, reinsurers and legal counsel, each hereby forever fully
releases, discharges and holds harmless all members of the Stilwell Group,
Joseph Stilwell, Mr. Schneider and their respective officers, directors,
shareholders solely in their capacity as shareholders, controlling persons,
principals, representatives, agents, affiliates, employees, partners, attorneys,
proxy solicitors, insurers, reinsurers, assigns, heirs, executors,
administrators, parents, subsidiaries, advisors, consultants, predecessors,
successors and marital communities, and each of them, past, present and future,
from any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, attorneys' fees, expenses, suits, losses, and causes of
action of any nature whatsoever arising from, connected with, or in any way
relating to or resulting from (i) the 2012 Annual Meeting, (ii) the 2012
contested director election, (iii) the Demand, and/or (iv) the Litigation, the
claims made therein and any facts and circumstances relating thereto.
 
4.2         Release By Members of the Stilwell Group and Mr. Schneider
 
As of the Effective Date, Mr. Schneider and Mr. Stilwell, each on behalf of
himself and his agents, heirs, executors, administrators, assigns and marital
community, and each of the limited partnerships and limited liability companies
that comprise the Stilwell Group, on behalf of themselves and their past,
present and future agents, predecessors, successors, assigns, subsidiaries,
affiliates, principals, parents, officers, directors, owners, shareholders
solely in their capacity as shareholders, members, representatives, employees,
insurers, reinsurers and legal counsel, each hereby forever fully releases,
discharges and holds harmless Mr. Riley, Mr. Karpiak, Carl T. Hagberg and
Associates and the Company, and their respective officers, directors,
shareholders solely in their capacity as shareholders, controlling persons,
principals, representatives, agents, affiliates, employees, partners, attorneys,
proxy solicitors, insurers, reinsurers, assigns, heirs, executors,
administrators, parents, subsidiaries, advisors, consultants, predecessors,
successors and marital communities, and each of them, past, present and future,
from any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs,
 
 
 
7

--------------------------------------------------------------------------------

 
attorneys' fees, expenses, suits, losses, and causes of action of any nature
whatsoever arising from, connected with, or in any way relating to or resulting
from (i) the 2012 Annual Meeting, (ii) the 2012 contested director election,
(iii) the Demand, and/or (iv) the Litigation, the claims made therein and any
facts and circumstances relating thereto.
 
Items (i) through (iv) of Sections 4.1 and 4.2 shall be collectively referred to
as the "Subject Matter of the Released Claims."
 
4.3         Effect of Releases
 
The releasing persons acknowledge that they may discover facts in addition to or
different from those that they now know or believe to be true with respect to
the Subject Matter of the Released Claims, but that it is their intention to
fully, finally, and forever settle and release any and all claims related to the
Subject Matter of the Released Claims, whether known or unknown, suspected or
unsuspected, which now exist or heretofore existed or may hereafter exist and
without regard to the subsequent discovery or existence of such additional or
different facts concerning the Subject Matter of the Released Claims
only.  Accordingly, the releases set forth in Sections 4.1 and 4.2 of this
Agreement shall extend to claims that the releasing persons do not know or
suspect to exist in their favor at the time of the release relating to the
Subject Matter of the Released Claims only, which if known, might have affected
their decision to enter into the release or whether or how to object to the
Settlement.  All parties shall be deemed to waive any and all provisions,
rights, and benefits conferred by any law of the United States, any state or
territory of the United States, foreign law or any principle of common law that
may have the effect of limiting the releases above, including but not limited to
those that are similar, comparable or equivalent to California Civil Code
Section 1542, which provides:
 

  A general release does not extend to claims which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.   

 
ARTICLE 5 — EFFECTIVE DATE
5.1           Occurrence or Non-Occurrence
 
The Effective Date shall be the date that, in accordance with Section 1.1(c),
Mr. Schneider is permitted to commence service as a director of the Company.  In
the event that the Effective Date has not occurred by 5:00 p.m. Pacific time on
February 15, 2013, the Effective Date shall be deemed to have not occurred.  Any
obligation under this Agreement that is conditioned on occurrence of the
Effective Date, or which pertains to any period after February 15, 2013, shall
be null and void in the event that the Effective Date has not occurred, unless
the parties otherwise agree in writing.
 
5.2         Impact on Litigation of Non-Occurrence of Effective Date
 
In the event the Effective Date has not occurred, the stay entered in the
Litigation pursuant to Section 2.1(a) shall expire, the Litigation shall be
permitted to resume, and the
 
 
 
 
8

--------------------------------------------------------------------------------

 
parties shall advise the Court of the failure of the Settlement and report on
the status of the Litigation.  All other obligations undertaken by the parties
in this Agreement that are conditioned on the occurrence of the Effective Date
shall be deemed null and void, unless the parties otherwise agree in writing.
 
ARTICLE 6 — MISCELLANEOUS
 
6.1          Settlement Not An Admission
 
The parties understand and acknowledge that this Agreement reflects a compromise
of disputed allegations and that the provisions contained in this Agreement
shall not be deemed a presumption, concession, or admission by any party of any
fault, liability or wrongdoing as to any facts or claims that have been or might
be alleged or asserted in the Litigation, the Demand or any other action or
proceeding that has been, will be, or could be brought, and shall not be
interpreted, construed, deemed, invoked, offered, or received in evidence or
otherwise used by any person in the Litigation, or in any other action or
proceeding, whether civil, criminal, or administrative, for any purpose other
than to enforce the terms of this Agreement, or as provided for expressly
herein.  Nor shall this Agreement and any negotiations, statements, or
proceedings in connection therewith be construed as, or deemed evidence of, a
presumption, concession, or admission by any party of any defect or weakness in
the facts, claims or defenses alleged in the Complaint or the Answers and
Additional or Affirmative Defenses.
 
6.2          Notices
 
All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses on the date of delivery.
 
If to the Company or Mr. Karpiak:
John F. Breyer, Jr.
Breyer & Associates, PC
8180 Greensboro Drive, Suite 785
McLean, Virginia  22102
Telephone:  (703) 883-1100
Email:  jbreyer@b-a.net
 
-and-
 
Ronald L. Berenstain
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, Washington  98101
Telephone:  (206) 359-8000
Email:  RBerenstain@perkinscoie.com
 

 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
If to Mr. Riley or Carl T. Hagberg and Associates:
James P. Savitt
Savitt Bruce & Willey LLP
1425 Fourth Avenue, Suite 800
Seattle, Washington  98101
Telephone:  (206) 749-0500
Email:  jsavitt@jetcitylaw.com
 
If to the Stilwell Group or Mr. Schneider:
Richard B. Kapnick
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois  60603
Telephone: (312) 853-7846
Email: rkapnick@sidley.com



 
6.3          Communications
 
The parties agree that the Joint Press Release attached as Exhibit D will be
issued upon execution of this Agreement; and that the Company will file with the
U.S. Securities and Exchange Commission ("SEC") a Form 8-K announcing the
settlement, to which copies of this Agreement and the Joint Press Release will
be attached as exhibits.
 
6.4          Governing Law and Venue
 
This Agreement shall be governed and construed in accordance with the laws of
the State of Washington, without regard to the conflict of law principles
thereof.  Should any dispute arise between or among the parties regarding the
interpretation or performance of this Agreement, the parties agree that such
dispute shall be resolved in the Superior Court for the State of Washington in
King County.
 
6.5          Amendments
 
Subject to applicable law, this Agreement may be amended only pursuant to a
written agreement executed by all the parties, and no waiver of compliance with
any provision or condition of this Agreement and no consent provided for in this
Agreement shall be effective unless evidenced by a written instrument executed
by the party against whom such waiver or consent is to be effective.
 
6.6          No Waivers
 
No failure or delay by a party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any right, power or privilege hereunder.
 
 
 
10

--------------------------------------------------------------------------------

 
 
6.7          Confidentiality and Return/Destruction of Confidential Documents
and Information
 
The parties acknowledge and agree that the Stipulation and Protective Order
entered in the Litigation on July 27, 2012, survives this Agreement and that all
Confidential Information (as that term is used in the Stipulation and Protective
Order) obtained in the Litigation may be used only as set forth in the
Stipulation and Protective Order.  In accord with Paragraph 9 of the Stipulation
and Protective Order, within sixty (60) days of the Effective Date, the parties
shall either return to the producing party the originals and all copies of
documents and information designated as Confidential or certify the destruction
of all such documents and information, subject only to the exceptions set forth
in Paragraph 9 of the Stipulation and Protective Order.
 
6.8          Costs, Expenses and Attorneys' Fees
 
Except for the Reimbursement Payment referenced in Section 3.1 of this
Agreement, the parties shall bear their own costs, expenses and attorneys' fees
as they were originally incurred in connection with the matters covered by this
Agreement, including, without limitation, costs, expenses and attorneys' fees
incurred in connection with the Litigation.  Nothing in this Section 6.8 shall
apply to obligations imposed on the Company under and subject to the March 29,
2012 engagement agreement between the Company and Carl T. Hagberg and
Associates; e.g., this Agreement does not release or impact the indemnification
obligations set forth in that agreement.
 
6.9          Free Will
 
The parties to this Agreement hereby represent and warrant that they have each
entered into this Agreement of their own free will and in accordance with their
own judgment and upon advice of their own legal counsel, and state that they
have not been induced to enter into this Agreement by any statement, act or
representation of any kind or character on the part of anyone except as
expressly set forth in this Agreement.  This Agreement is executed by each party
without relying on any statement or representation by any other party or its
representatives, including but not limited to any representations concerning the
nature and extent of any injury, damages or legal liability.  Each party to this
Agreement has made its own independent investigation of the facts and law
pertaining to this settlement and this Agreement, and of all matters related
thereto, to the full extent that party deems necessary or advisable.
 
6.10       Entire Agreement
 
This Agreement constitutes the entire agreement of all the parties and
supersedes any and all prior and contemporaneous agreements, memoranda,
arrangements and understandings, both written and oral, between or among the
parties, or any of them, with respect to the subject matter hereof.  No
representation, warranty, promise, inducement or statement of intention has been
made by any party which is not contained in this Agreement and no party shall be
bound by, or be liable for, any alleged representation, promise, inducement or
statement of intention not contained herein.  The parties expressly disclaim
reliance on any information, statement, representations or warranties regarding
the subject matter of this Agreement other than the terms of this Agreement.
 
 
 
11

--------------------------------------------------------------------------------

 
 
6.11        Severance
 
Should any non-material provision of this Agreement be declared or determined by
any court or tribunal to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall not be deemed to be part of this
Agreement.  Should any material provision of this Agreement be declared or
determined by any court or tribunal to be illegal or invalid, the parties will
have a right to void this Agreement for a period of ten (10) days from notice of
such illegality or invalidity by providing written notice to all parties that
the party is voiding the Agreement.  In the event no party voids the Agreement
within those ten (10) days, the validity of the remaining parts, terms and
provisions shall not be affected by the determination of illegality or
invalidity, and said illegal or invalid part, term or provision shall not be
deemed to be part of this Agreement.
 
6.12       Counterparts
 
To facilitate execution, this Agreement may be executed in any number of
counterparts (including by facsimile and email/pdf transmission), each of which
shall be deemed to be an original, but all of which together shall constitute
one agreement binding on all the parties, notwithstanding that not all parties
are signatories to the same counterpart.
 
6.13       Headings and Captions
 
The headings and captions contained in this Agreement are for convenience only
and shall not affect the construction or interpretation of any provisions of
this Agreement.
 
6.14       Authorizations
 
Each signatory to this Agreement represents that it or he has read and
understood this Agreement and is fully authorized to execute the Agreement on
behalf of the party or parties on whose behalf the signatory is signing.  The
Stilwell Group, the Company, and Carl T. Hagberg and Associates represent and
warrant that execution of this Agreement has been duly and validly authorized by
all necessary corporate action and expressly approved by their respective
governing bodies (for the Stilwell Group, Mr. Stilwell; for the Company, the
Board; and for Carl T. Hagberg and Associates, Carl T. Hagberg).
 
6.15       Specific Performance
 
The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof, that remedies available at law are insufficient to fully remedy such
damage, and that the parties are entitled to an injunction or specific
performance of the terms hereof in addition to any other remedies at law or in
equity that may be available.
 
 
 
12

--------------------------------------------------------------------------------

 
 
6.16        Joint Drafting
 
The parties agree that they have jointly participated in the drafting and
preparation of this Agreement and that this Agreement shall be construed as a
whole according to the fair meaning of the language employed herein, and not
construed in a manner either favorable or adverse to any of the parties hereto.
 
6.17       Scope of Riley and Carl T. Hagberg and Associates Participation
 
Mr. Riley and Carl T. Hagberg and Associates are not parties to, and assume no
obligations or duties under, Articles 1 and 3 of this Agreement.  Furthermore,
Mr. Riley and Carl T. Hagberg and Associates do not have knowledge of certain of
the Recitals stated above and, for those, simply rely upon the assent of the
other parties hereto to such Recitals.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the last
date shown below.
 
 
 

  VICTOR KARPIAK      
/s/Victor Karpiak                                                   
  Date: December 19, 2012                                              FIRST
FINANCIAL NORTHWEST, INC.       By: /s/Victor
Karpiak                                              Victor
Karpiak                                                         Title:Chief
Executive Officer                                Date: December 19,
2012                                              RAYMOND J. RILEY      
/s/Raymond J. Riley                                               
Date: December 19, 2012                                              CARL T.
HAGBERG AND ASSOCIATES   By: /s/Carl T. Hagberg and Associates                  
[Print Name]Carl T. Hagberg                               
  Title: Chairman, Carl T. Hagberg and Associates   Date: December 20,
2012                                        

 
 
 
                                                                           
 
 
13

--------------------------------------------------------------------------------

 


 

 
THE STILWELL GROUP
  Joseph Stilwell;    Stilwell Value Partners II, L.P.;    Stilwell Value
Partners V, L.P.;    Stilwell Value Partners VI, L.P.;    Stilwell Value
Partners VII, L.P.;    Stilwell Partners, L.P.;    Stilwell Associates, L.P.;   
Stilwell Associates Insurance Fund of the        S.A.L.I. Multi-Series Fund,
L.P.;   Stilwell Value LLC; and    Stilwell Advisers LLC        By:/s/Joseph
Stilwell                                              Joseph Stilwell  
Title: G.P.                                                                
Date: December 19, 2012      
SPENCER L. SCHNEIDER
     
/s/Spencer L. Schneider                                      
 
Date: December 19, 2012

 
                                                              
 
14

--------------------------------------------------------------------------------

 
 
                                                                           
Exhibit A
 


 
NON-DISCLOSURE AGREEMENT
 
THIS NON-DISCLOSURE AGREEMENT (this "Agreement"), is made and entered into as of
the date on which it is fully executed, as indicated by signatures below,  by
and among First Financial Northwest, Inc. (the "Company"), the Stilwell Group
(composed of Stilwell Associates, L.P., Stilwell Partners, L.P., Stilwell Value
Partners II, L.P., Stilwell Value Partners V, L.P., Stilwell Value Partners VI,
L.P., Stilwell Value Partners VII, L.P., Stilwell Value LLC, Stilwell Associates
Insurance Fund of The S.A.L.I. Multi-Series Fund L.P., Stilwell Advisers LLC,
and Joseph Stilwell, an individual, and their employees and representatives),
and Spencer L. Schneider, a director nominee of the Stilwell Group
("Schneider").
 
WHEREAS, the Company has agreed to place Schneider on its board of directors,
subject to approval by interested state and federal regulatory agencies;
 
WHEREAS, the Company, the Stilwell Group and Schneider have agreed that it is in
their mutual interests to enter into this Agreement as hereinafter described.
 
NOW THEREFORE, for good and valuable consideration, the parties hereto mutually
agree as follows:
 
1.           In connection with Schneider serving on the Company's board,
Schneider and other Company employees, directors, and agents may divulge
nonpublic information concerning the Company and its subsidiaries to the
Stilwell Group and such information may be shared among the Stilwell Group's
employees and agents who have a need to know such information.  The Stilwell
Group expressly agrees to maintain all nonpublic information concerning the
Company and its subsidiaries in confidence.  The Stilwell Group expressly
acknowledges that federal and state securities laws may prohibit a person from
purchasing or selling securities of a company, or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such other person is likely to purchase or sell such
securities, while the first-mentioned person is in possession of material
nonpublic information about such company.  The Stilwell Group agrees to comply
with the Company's insider trading and disclosure policies, as in effect from
time to time, to the same extent as if it were a director of the Company.  To
the extent the nonpublic information concerning the Company and its subsidiaries
received by the Stilwell Group is material, this Agreement is intended to
satisfy the confidentiality agreement exclusion of Regulation FD of the
Securities and Exchange Commission (the "SEC") set forth in
Section 243.100(b)(2)(ii) of Regulation FD.
 
2.           Each of the Stilwell Group and Schneider represents and warrants to
the Company that this Agreement has been duly and validly authorized (in the
case of the entity members of the Stilwell Group), executed and delivered by
them, and is a valid and binding agreement enforceable against them in
accordance with its terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Schneider hereby further represents and warrants to the Company
that: (a) he satisfies all of the qualifications to be a director of the Company
as set forth in Article III, Section 4 of the Company's bylaws and any
additional applicable qualifications under the laws of the State of Washington
or under the regulations of any bank regulatory authority, and that he is not in
any way precluded from serving as a director by order or other action of any
court, regulatory or other governmental authority; and (b) no event has occurred
with respect to Schneider that would require disclosure in a document filed by
the Company with the SEC pursuant to the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amended, under Item 401(f) of SEC
Regulation S-K.
 
4.           The Stilwell Group acknowledges that with regard to its obligations
to maintain the confidentiality of nonpublic information of the Company and its
subsidiaries, monetary damages may not be a sufficient remedy for any breach or
threatened breach of this Agreement and that, in addition to all other remedies,
the Company may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for such breach, and in conjunction therewith the
Company shall not be required to post any bond.
 
5.           This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties in connection therewith not referred to herein.
 
6.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Washington, without regard to choice of law
principles that may otherwise compel the application of the laws of any other
jurisdiction.  Each of the parties hereby irrevocably consents to the exclusive
jurisdiction of the state and federal courts sitting in the State of Washington
to resolve any dispute arising from this Agreement and waives any defense of
inconvenient or improper forum.
 
7.           The terms and provisions of this Agreement shall be deemed
severable and, in the event any term or provision hereof or portion thereof is
deemed or held to be invalid, illegal or unenforceable, such provision shall be
conformed to prevailing law rather than voided, if possible, in order to achieve
the intent of the parties, and, in any event, the remaining terms and provisions
of this Agreement shall nevertheless continue and be deemed to be in full force
and effect and binding upon the parties.
 
8.           All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
9.           This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.
 
10.         This Agreement may be executed in counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
agreement.
 

 
 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the undersigned as of the day and year first above
written.
 

 
THE STILWELL GROUP
   
FIRST FINANCIAL NORTHWEST, INC.
            /s/Joseph Stilwell      /s/Victor Karpiak 
By:
 
Date
Joseph Stilwell
 
12-20, 2012
 
By:
 
 
 
Date
Victor Karpiak, President, Chief Executive Officer
and Chairman of the Board
 
 
December 19, 2012



 
SPENCER L. SCHNEIDER
 
/s/Spencer L. Schneider                   


Date:  12/20, 2012

 
 
 
17

--------------------------------------------------------------------------------

 

Exhibit B
 


The Honorable Beth Andrus
DRAFTED 12/10/2012






SUPERIOR COURT OF WASHINGTON IN AND FOR KING COUNTY


STILWELL VALUE PARTNERS II, L.P., a Delaware Limited Partnership, STILWELL VALUE
PARTNERS V, L.P., a Delaware Limited Partnership, STILWELL VALUE PARTNERS VI,
L.P., a Delaware Limited Partnership, STILWELL VALUE PARTNERS VII, L.P., a
Delaware Limited Partnership, STILWELL PARTNERS, L.P., a Delaware Limited
Partnership, STILWELL ASSOCIATES, L.P., a Delaware Limited Partnership, STILWELL
ASSOCIATES INSURANCE FUND of the S.A.L.I. MULTI-SERIES FUND, L.P., a Delaware
Limited Partnership, and SPENCER L. SCHNEIDER, an individual,
 
                                                                                                                                     Plaintiffs,
 
v.
 
FIRST FINANCIAL NORTHWEST, INC., a Washington corporation, RAYMOND J. RILEY, an
individual, and VICTOR KARPIAK, an individual,
 
                                                                                                                                     Defendants.
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
No. 12-2-20022-0 KNT
 
 
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
 
CLERK’S ACTION REQUIRE

 
STIPULATION
 
The parties, through their respective counsel who have authority to do so,
hereby stipulate to entry of the subjoined Order dismissing all claims in the
above-captioned action with prejudice and without fees or costs to any party.
 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 1

 
 
 
 

--------------------------------------------------------------------------------

 
 


DATED this ____ day of _______, ____.
 
BYRNES KELLER CROMWELL LLP
 
 
BY   /s/John A.
Tondini                                                                                      
        John A. Tondini, WSBA #19092
Paul R. Taylor, WSBA #14851
1000 Second Avenue, 38th Floor
Seattle, WA  98104
Telephone: 206.622-2000
Facsimile:  206.622-2522
 
David F. Graham (pro hac vice)
Richard B. Kapnick (pro hac vice)
Sidley Austin LLP
One South Dearborn Street
Chicago, IL  60603
Telephone: 312.853-7846
Facsimile:  312.853-7036
Attorneys for Plaintiffs
 
 
PERKINS COIE LLP
 
By:  /s/Ronald L.
Berenstain                                                                                   
        Ronald L. Berenstain, WSBA #7573
Joseph E. Bringman, WSBA #15236
Austin Rice-Stitt, WSBA #42166
1201 Third Avenue, Suite 4900
Seattle, Washington 98101
Telephone:  206.359.8000
Facsimile:   206.359.9000
Attorneys for Defendants First Financial
Northwest, Inc. and Victor Karpiak
 
SAVITT BRUCE & WILLEY LLP
 
By:  /s/James P.
Savitt                                                                                        
        James P. Savitt, WSBA #16847
Duncan E. Manville, WSBA #30304
1425 Fourth Avenue, Suite 800
Seattle, WA  98101
Telephone:  206.749.0500
Facsimile:   206.749.0600
Attorneys for Defendant Raymond J. Riley

 
ORDER
 
Based upon the foregoing, it is hereby ORDERED that all claims in this case are
dismissed with prejudice and without award of fees or costs to any party.
 
DATED this ____day of _______, ____.






 

  _________________________________________    The Honorable Beth Andrus 

 
 


Presented by:


BYRNES KELLER CROMWELL LLP
 
By   /s/John A. Tondini                                              
                                                   
John A. Tondini, WSBA #19092
Paul R. Taylor, WSBA #14851
 
 
 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 2

 
 
 

--------------------------------------------------------------------------------

 
 
1000 Second Avenue, 38th Floor
Seattle, WA  98104
Telephone: (206) 622-2000
Facsimile: (206) 622-2522




David F. Graham (pro hac vice)
Richard B. Kapnick (pro hac vice)
Sidley Austin LLP
One South Dearborn Street
Chicago, IL  60603
Telephone: (312) 853-7846
Facsimile: (312) 853-7036
Attorneys for Plaintiffs
 
 
 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 3

 
 

--------------------------------------------------------------------------------

 
 
 
 
CERTIFICATE OF SERVICE


The undersigned attorney certifies that on the __ day of _____, ___, a true copy
of the foregoing pleading was served on each and every attorney of record herein
as follows:


VIA EMAIL
Ronald L. Berenstain
Joseph E. Bringman
Austin J. Rice-Stitt
Perkins Coie
1201 Third Avenue
Suite 4900
Seattle, WA  98101-3099
Attorneys for Defendants First Financial Northwest, Inc.
and Victor Karpiak


James P. Savitt
Duncan E. Manville
Savitt Bruce & Willey LLP
1425 Fourth Avenue
Suite 800
Seattle, WA  98101
Attorneys for Defendant Raymond J. Riley


I declare under penalty of perjury under the laws of the State of Washington
that the foregoing is true and correct.


Dated this __ day of _____, ___, at Seattle, Washington.








 

  /s/John A. Tondini                                       
John A. Tondini
1000 Second Avenue, Suite 3800
Seattle, WA  98104-4082
Telephone: (206) 622-2000
Facsimile: (206) 622-2522
Email:  jtondini@byrneskeller.com

 

STIPULATION AND [PROPOSED] ORDER OF DISMISSAL - 4






 
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 






 
THE HONORABLE BETH M. ANDRUS
 
 

 

 
SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR KING COUNTY
 
STILWELL VALUE PARTNERS II, L.P., a Delaware limited partnership; STILWELL VALUE
PARTNERS V, L.P., a Delaware limited partnership; STILWELL VALUE PARTNERS VI,
L.P., a Delaware limited partnership; STILWELL VALUE PARTNERS VII, L.P., a
Delaware limited partnership; STILWELL PARTNERS, L.P., a Delaware limited
partnership; STILWELL ASSOCIATES, L.P., a Delaware limited partnership; STILWELL
ASSOCIATES INSURANCE FUND OF THE S.A.L.I. MULTI-SERIES FUND, L.P., a Delaware
limited partnership; and SPENCER L. SCHNEIDER, an individual,
 
Plaintiffs,
v.
 
FIRST FINANCIAL NORTHWEST, INC., a Washington corporation; RAYMOND RILEY, an
individual; and VICTOR KARPIAK, an individual,
Defendants.
 
No. 12-2-20022-0 KNT
STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL OF DEFENDANT RAYMOND J.
RILEY WITH PREJUDICE

 
STIPULATION
The parties, through their undersigned counsel of record, stipulate and agree as
follows:
1.           Pursuant to CR 41(a)(1)(A), all of Plaintiffs' claims asserted in
this action against defendant Raymond J. Riley shall be dismissed with
prejudice.

 
STIPULATION AND ORDER RE DISMISSAL
OF DEFENDANT RILEY WITH PREJUDICE - 1 

 
 
 

--------------------------------------------------------------------------------

 
2.           Such dismissal shall be without costs to any party, and each party
is to bear its or his own attorneys' fees.
3.           Defendant Riley shall not make any claim against any of the
Plaintiffs and Plaintiffs shall not make any claim against Defendant Riley for
attorneys' fees or costs incurred in this litigation, including but not limited
to claims pursuant to RCW ch. 4.84 or RCW 4.28.185.
DATED this ______ day of December, 2012.
 
BYRNES KELLER CROMWELL LLP
 
By   /s/John A. Tondini (per email authorization) 
       John A. Tondini, WSBA #19092
       Paul R. Taylor, WSBA #14851
       1000 Second Avenue, 38th Floor
       Seattle, WA  98104
       Telephone:  (206) 622-2000
       Facsimile:  (206) 622-2522
 
David F. Graham, admitted pro hac vice
Richard B. Kapnick, admitted pro hac vice
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, IL  60603
Telephone:  (312) 853-7846
Facsimile:  (312) 853-7036
 
Attorneys for Plaintiffs
 
PERKINS COIE LLP
 
By: /s/Ronald L. Berenstain                                              
      Ronald L. Berenstain, WSBA #7573
      RBerenstain@perkinscoie.com
      Joseph E. Bringman, WSBA #15236
      JBringman@perkinscoie.com
      Austin Rice-Stitt, WSBA #42166
      ARiceStitt@perkinscoie.com
1201 Third Avenue, Suite 4900
Seattle, WA  98101-3099
Telephone:  (206) 359-8000
Facsimile:  (206) 359-9000
 
Attorneys for Defendants First Financial
Northwest, Inc. and Victor Karpiak
 
 
Savitt Bruce & Willey LLP
 
 
By /s/Duncan E. Manville (per email
authorization)                                                                       
     James P. Savitt, WSBA # 16847
     Duncan E. Manville, WSBA #30304
     1425 Fourth Avenue, Suite 800
     Seattle, WA  98101-2272
     Telephone:  206.749.0500
     Facsimile:  206.749.0600
     Email:  jsavitt@jetcitylaw.com
     Email:  dmanville@jetcitylaw.com
 
Attorneys for Defendant Raymond J. Riley

 
 
STIPULATION AND ORDER RE DISMISSAL
OF DEFENDANT RILEY WITH PREJUDICE - 2 

 
 
 

--------------------------------------------------------------------------------

 
 
ORDER
It is so ordered.
DATED this ______ day of ____________, 20___.

       
The Honorable Beth M. Andrus
Washington Superior Court Judge
 



 
STIPULATION AND ORDER RE DISMISSAL
OF DEFENDANT RILEY WITH PREJUDICE - 3 

 


 
 
 

--------------------------------------------------------------------------------

 

Exhibit D
 


 
JOINT PRESS RELEASE
 
 

**For Immediate Release** 
For more information, contact:
For First Financial Northwest, Inc.:
  Victor Karpiak, President and Chief Executive Officer
  (425) 255-4400
For The Stillwell Group:
  Megan Parisi,
  (212) 269 - 1551 

 
 
FIRST FINANCIAL NORTHWEST, INC. AND THE STILWELL GROUP ANNOUNCE
SETTLEMENT OF LITIGATION
 
Renton, Washington – December 20, 2012 – First Financial Northwest, Inc. (the
"Company") (NASDAQ GS: FFNW) and the Stilwell Group announced that they have
settled the litigation in which the Stilwell Group challenged the counting of
votes in a contested director election at the Company's 2012 Annual Meeting of
Shareholders.  In that election, the Stilwell Group's candidate, Spencer L.
Schneider, ran against the Company's Chairman, President and Chief Executive
Officer, Victor Karpiak.  In accord with the election results certified by an
independent Inspector of Election, the Company announced that Mr. Karpiak was
the winner of the election, but the Stilwell Group contested the result on the
ground that proxies and votes submitted by them had not been counted.
 
The settlement provides, among other things, that (i) Mr. Schneider will be
given a seat on the Company's Board after the Company and Mr. Schneider obtain
any required regulatory approvals, and will then be nominated by the Company at
the 2013 Annual Meeting of Shareholders for a full three-year term; (ii) Mr.
Karpiak will resign as Chairman of the Board immediately after Mr. Schneider
joins the Board, but Mr. Karpiak will remain a member of the Board until
September 1, 2013, whereupon he will resign from the Board; (iii) the Company
will reimburse a portion of the Stilwell Group's proxy solicitation expenses in
connection with the 2012 Annual Meeting; (iv) the Stilwell Group will support
the Board's nominees in the director election to be held at the 2013, 2014 and
2015 Annual Meetings of Shareholders; and (v) the Litigation will be dismissed
with mutual releases exchanged.
 
As announced on September 12, 2012, Mr. Karpiak previously entered into a
Transition Agreement to facilitate executive succession at First Savings Bank
Northwest, a wholly owned subsidiary of the Company.  The Company believes that
Mr. Karpiak's agreement to resign as Chairman of the Board and to step down from
the Board before completing his term as a director is consistent with his prior
decision to reduce his obligations to the Bank, as set forth in the Transition
Agreement.
 
Both the Stilwell Group and the Company are pleased that the matter has been
resolved.  Victor Karpiak, for the Company, states that "We are delighted that
we have found a solution to this costly election dispute that, we believe, is in
the best interests of our shareholders."  Joseph
 
 
 
 

--------------------------------------------------------------------------------

 
Stilwell, for the Stilwell Group, states that "We are very happy that our
candidate will be seated on the Board."
 
First Financial Northwest, Inc. is the parent company of First Savings Bank
Northwest, a Washington chartered stock savings bank headquartered in Renton,
Washington, serving the Puget Sound Region through its full-service banking
office.  The Company is a part of the ABA NASDAQ Community Bank Index.  For
additional information about the Company, please visit www.fsbnw.com and click
on the "Investor Relations" section.
 
The Stilwell Group is a New York-based money management firm which currently
owns approximately 9.41% of the Company's outstanding shares of common stock.
 
 
2


--------------------------------------------------------------------------------